 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5
     Attorney for Plaintiff Yolanda Flores
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
     YOLANDA FLORES,                         )       CASE NO. CV 19-02710-PLA
12                                           )
                                             )
13            Plaintiff,                     )       ORDER
                                             )       AWARDING ATTORNEY’S
14               v.                          )       FEES AND COSTS PURSUANT
                                             )       TO THE EQUAL ACCESS TO
15                                           )       JUSTICE ACT, 28 U.S.C.
     ANDREW SAUL,                            )       § 2412(d)
16   COMMISSIONER OF SOCIAL                  )
     SECURITY,                               )
17                                           )
             Defendant.                      )
18                                           )
19   ////
20          Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
22   Justice Act in the amount of THREE-THOUSAND THREE-HUNDRED
23   TWENTY-NINE DOLLARS and 28 CENTS ($3,329.28), subject to the terms of
24   the Stipulation.
25   Dated: 10/16/2019
26                              __________________________________________
                                Hon. Paul L. Abrams
27                              UNITED STATES MAGISTRATE JUDGE
28

                                                 1
